REVERSE and REMAND; and Opinion Filed August 3, 2017.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01045-CR

                             THE STATE OF TEXAS, Appellant
                                         V.
                              RANDY DALE ADAMS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F14-34086-K

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Brown
       The State of Texas appeals an order granting Randy Dale Adams’s motion to suppress

evidence. In a single issue, the State contends the trial court abused its discretion in granting

Adams’s motion. Because we agree, we reverse the trial court’s order and remand for further

proceedings consistent with this opinion.

       On July 10, 2014, Irving police officers went to a Motel 6 and requested a copy of its

guest registry. The motel manager voluntarily gave the officers the registry. The officers then

checked the names on the registry for warrants. As a result, police discovered Adams was

staying at the motel and also that he had a warrant for his arrest. Police knocked on his motel

room door and asked for consent to search the room. Adams consented and police found

methamphetamine.
       Adams filed a motion to suppress complaining that the investigation that enabled police

to locate him violated his rights under the Fourth Amendment of the United States Constitution

and Article 1, Section 9 of the Texas Constitution. The trial court granted Adams’s motion. In a

single issue, the State contends the trial court erred in granting the motion to suppress because

Adams had no reasonable expectation of privacy in the hotel registry. We agree.

       The Fourth Amendment and Article 1, Section 9 protects individuals from unreasonable

searches and seizures. See U.S. Const. amend. IV; Tex. Const. art. 1, § 9; see also Ex parte

Moore, 395 S.W.3d 152, 158 (Tex. Crim. App. 2013). The purpose of both provisions is to

safeguard an individual’s legitimate expectation of privacy from unreasonable governmental

intrusions. Hankston v. State, 517 S.W.3d 112, 117 (Tex. Crim. App. 2017). Under the third-

party doctrine, police are not prohibited from obtaining information revealed to third parties,

even if the information is revealed on the assumption that it will be used only for a limited

purpose and the confidence placed in the third party will not be betrayed. Smith v. Maryland,

442 U.S. 735, 477 (1979); Hankston, 517 S.W.3d at 117; Ford v. State, 477 S.W.3d 321, 328

(Tex. Crim. App. 2015).

       Adams’s motion to suppress was based on his contention that he had a reasonable

expectation of privacy in the motel registry. However, the only information contained on the

registry was information Adams revealed to a third party, the motel. Adams had no reasonable

expectation of privacy in that information. Hankston, 517 S.W.3d at 117; Ford, 477 S.W.3d at

329. We therefore conclude the trial court abused its discretion in granting Adams’s motion to

suppress.




                                              –2–
       We reverse the trial court’s order and remand for further proceedings consistent with this

opinion.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)

161045F.U05




                                              –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THE STATE OF TEXAS, Appellant                      On Appeal from the Criminal District Court
                                                   No. 4 of Dallas County, Texas
No. 05-16-01045-CR        V.                       Trial Court Cause No. F14-34086-K.
                                                   Opinion delivered by Justice Brown. Justices
RANDY DALE ADAMS, Appellee                         Francis and Schenck participating.


        Based on the Court’s opinion of this date, the trial court’s order granting Randy Dale
Adams’s motion to suppress is REVERSED and this cause is REMANDED to the trial court for
further proceedings consistent with this opinion.


Judgment entered this 3rd day of August, 2017.




                                             –4–